Citation Nr: 0312065	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-38 169	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a fractured vertebra at L1, evaluated as 30 
percent disabling prior to June 18, 2001.

2.  Entitlement to an increased rating for post-operative 
residuals of a fractured vertebra at L1, evaluated as 50 
percent disabling from June 18, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
in Chicago, Illinois, which denied the veteran's claim for a 
rating in excess of 30 percent for post-operative residuals 
of a fractured vertebra at L1.  In June 1996, the veteran's 
file was transferred to the RO in Winston-Salem, North 
Carolina because the veteran apparently resided in North 
Carolina.  This case was previously before the Board in March 
2000, when it was remanded for additional development.  By an 
August 2002 RO rating action, the veteran's service-connected 
low back disability rating was increased to 50 percent 
disabling from June 18, 2001.  

The Board notes that in a March 1999 VA Form 9, the veteran 
requested a hearing before a member of the Board at the RO.  
In the March 2000 remand, the Board requested that the RO 
clarify the veteran's hearing request.  In an April 2000 
letter, the RO requested that the veteran clarify whether he 
still desired a personal hearing.  In an August 2002 
supplemental statement of the case, the RO noted that the 
April 2000 letter to the veteran did not result in a request 
for a hearing.  As such, the veteran's case will be processed 
as though his hearing request was withdrawn. 38 C.F.R. §§  
20.702, 20.704 (2002). 


REMAND

In 2002, VA issued regulations permitting the Board to 
conduct internal development of the record in certain cases.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9).  On May 1, 2003, the United States Court 
of Appeals for the Federal Circuit, in Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  However, DAV does not prohibit the 
Board from developing evidence, provided that the Board does 
not adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

As explained below, additional evidentiary development is 
required in this case.  The Board will remand the case to the 
RO for completion of the development.

First, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held, in cases where 
the record reflects that the appellant has multiple problems 
due to service-connected disability, it is possible to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  With this in mind, the Board notes 
that the record contains clinical findings that suggest that 
the veteran has a surgical scar that is a manifestation of 
his service-connected postoperative residuals.  In this 
regard, the Board notes a 7 inch well-healed surgical scar in 
the thoracic and lumbar area was reported in the October 1998 
VA examination report.  Additionally, VA treatment notes 
dated from June to September 2000 show that the veteran had a 
surgical scar of the low back secondary to fusion.  A June 
2001 VA spine examination report also indicates that the 
veteran had a 4.75 inch scar that was 3/8 inch wide over the 
left upper posterior pelvis from the donor site for the 
fusion.  There was also a midline scar measuring 9 inches in 
length from the fusion.  The veteran reported that he had 
constant severe pain at his donor site.  

The Board pointed out in its March 2000 remand that 
consideration needed to be given to the provisions of 
38 C.F.R. § 4.118 (rating skin disabilities).  However, the 
RO did not appear to address in its August 2002 supplemental 
statement of the case the question of whether a separate 
rating was warranted for any low back or posterior pelvis 
scarring.  Nevertheless, service connection had previously 
been granted for "post-operative residuals."  The Board 
further notes that the Court has held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id. Therefore, on remand, the RO's actions 
should also include consideration of whether the veteran is 
entitled to a separate rating for post-operative scarring of 
the low back and/or posterior pelvis apart from the rating 
assigned for the orthopedic manifestations of the veteran's 
post-operative residuals of a fusion of a fracture at L1 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292.  See 
Esteban, supra.

Although the veteran's post-operative residuals of a 
fractured vertebra at L1 have been addressed under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (residuals of a fractured 
vertebra) and Diagnostic Code 5292 (limitation of motion of 
the lumbar spine), the Board notes Social Security 
Administration records dated in November 1994 indicate that 
the veteran had narrow disc spaces at L1-2.  VA treatment 
records dated in July 2000 and the June 2001 VA examination 
report suggest that the veteran has degenerative disc disease 
of the lumbar spine.  This is significant because the 
regulations used to evaluate intervertebral disc syndrome 
have changed since the veteran's claim was filed in May 1996.  
The regulations used to evaluate skin disabilities (scars) 
have changed during this time as well.  38 C.F.R. §§ 4.71a, 
4.118 (2002); 67 Fed. Reg. 54345-49 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)); 
67 Fed. Reg. 49596-99 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  Where the rating criteria change while a 
case is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Although the 
Board notified the veteran in December 2002 of the changes in 
the rating criteria for rating intervertebral disc syndrome 
and skin disabilities, in the Board's opinion, the veteran 
could be prejudiced as a result of the Board addressing these 
matters in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Furthermore, because additional development 
is necessary in the veteran's case, as will be discussed 
below, time will be saved if any additional notice required 
as a result of the changes in the rating criteria is 
conducted while the file is at the RO.  By so doing, the 
veteran will be given ample opportunity to submit evidence 
relative to the changed criteria and have the RO consider the 
evidence before returning the case to the Board.  See DAV, 
supra.  As such, the veteran should again be specifically 
advised by the RO of the new and the old rating criteria for 
intervertebral disc syndrome and skin disabilities, and the 
RO should specifically evaluate his claims under 38 C.F.R. 
§§ 4.71a and 4.118 as these provisions existed at the time he 
filed his claim, and as amended during the pendency of his 
appeal.  See Karnas, supra..  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the record does not contain a 
current examination that takes into account the new criteria 
that may be found applicable in this veteran's case-those by 
which intervertebral disc syndrome is rated.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).   Consequently, as the 
current evidence of record is insufficient to rate the 
veteran's low back disability, the veteran should be afforded 
new VA examinations that evaluate the veteran's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the veteran filed his claim, as well as 
the rating criteria as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).  

Additionally, because it is appropriate to consider whether 
the veteran is entitled to a separate rating for post-
operative scarring under Esteban, supra, the Board finds that 
giving the veteran an opportunity to appear for a VA skin 
examination would be appropriate because the record does not 
contain a current skin examination.  As such, the veteran 
should be afforded a VA examination that evaluates the 
veteran's post-operative scarring in terms pertinent to the 
rating criteria that were in effect when the veteran filed 
his claim, as well as the rating criteria as amended during 
the pendency of his appeal.  See 38 C.F.R. § 4.118 (2002); 67 
Fed. Reg. 49596-99 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118). 

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  The Board notes that the Federal Circuit 
in DAV, supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and providing for "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence. Although VAOPGCPREC 1-2003 (May 21, 
2003) states that the DAV decision does not prohibit the 
Board from issuing the notice required by 38 U.S.C.A. 
§ 5103(a) in a case on appeal before the Board, in this case, 
the veteran did not receive proper notice in accordance with 
DAV.  Therefore, the Board finds that the RO should make 
clear notification under 38 U.S.C.A. § 5103(a) while the case 
is at the RO for the additional development needed in this 
case.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of the information or 
evidence he should submit to 
substantiate his claim, and he should be 
advised of the one-year period to 
respond as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his post-operative residuals of a 
fractured vertebra at L1 since 1995.  The 
RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations to determine the severity of 
his post-operative residuals of a 
fractured vertebra at L1.  All indicated 
tests and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
claims folder, a copy of this remand, the 
former and revised rating criteria for 
rating disabilities of the spine under 
38 C.F.R. § 4.71a, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
for rating disabilities of the spine may 
be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295) (2002); 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).  
With regards to the neurologic 
examination, the neurologic examiner 
specifically note whether the veteran 
experiences any disc syndrome as a result 
of his post-operative residuals of a 
fractured vertebra at L1.  Any neurologic 
impairment due to such disc syndrome 
should be described in detail.  The 
nerves affected and degree of disability 
of each should be reported.  With regards 
to the orthopedic examination, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
should render an opinion, based upon his 
or her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria beyond that shown 
clinically.  (In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the orthopedic examiner 
should so state.)  See DeLuca v. West, 8 
Vet. App. 202 (1995).  If disc disease is 
found to be the result of service-
connected disability, the frequency and 
duration of incapacitating episodes 
(prescribed bed rest) should be 
specifically noted.  The rationale for 
all opinions should be explained in 
detail.  If the examiner(s) provides an 
opinion that is contrary to one already 
of record, the examiner(s) should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, that 
examiner(s) should specifically comment 
on the findings made at the October 1998 
and June 2001 VA examinations.   

4.  The veteran should also be scheduled 
for a VA skin examination to determine 
the extent that his post-operative 
residuals of a fractured vertebra at L1 
include scarring.  The claims folder, a 
copy of this remand, the former and 
revised rating criteria for 38 C.F.R. 
§ 4.118, along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  See 38 C.F.R. § 4.118 (2002); 
67 Fed. Reg. 49596-99 (July 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  
Consideration should be given to any 
midline scarring, as well as any 
posterior pelvis scarring due to donor 
site surgery.  The rationale for all 
opinions should be explained in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, 
the examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
comment on the findings made in the 
October 1998 and June 2001 VA 
examination reports.  

5.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims, including evaluating his service-
connected disability under 38 C.F.R. 
§ 4.71a as it was at the time he filed 
his claim, and as amended during the 
pendency of his appeal, if it is 
determined that Diagnostic Code 5293 is 
applicable to the veteran's case.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2002); 67 Fed. Reg. 54345-54349 (August 
22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).  Such 
adjudication should also include 
consideration of Esteban v. Brown, 6 Vet. 
App. 259 (1994) (separate ratings are 
assignable for separate and distinct 
manifestations), if appropriate.  If a 
separate rating is warranted for any low 
back scarring, the RO should evaluate any 
scarring under 38 C.F.R. § 4.118 at the 
time that the veteran filed his claim, 
and as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.118 (2002); 67 
Fed. Reg. 49596-99 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118)).  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the new rating criteria for 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, 
as well as the old and the new rating 
criteria for scarring under 38 C.F.R. 
§ 4.118, if appropriate.  If the veteran 
does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. § 
3.655 (2002) and explain the effect of 
this regulation on the veteran's claims.  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (West 2002), the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

